COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 TIMOTHY EDWARD WHITINGTON,                    '
                                                              No. 08-13-00102-CR
                            Appellant,         '
                                                                Appeal from the
 v.                                            '
                                                               432nd District Court
 STATE OF TEXAS,                               '
                                                            of Tarrant County, Texas
                                               '
                           State.
                                               '                (TC# 1284003R)




                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time to file the brief

until December 13, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. WM. Reagan Wynn, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before December 13, 2013.

       IT IS SO ORDERED this 20th day of November, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.